— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 5, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective September 1, 1974 because he voluntarily left his employment without good cause. Claimant, an employee of the Department of Defense, was advised early in 1974 that because of a reduction in force, his position was to be eliminated at the end of July or August, 1974. He refused two jobs which had been offered to him by his employer in February and in April, 1974 and testified that he did not accept either position when it was offered because he wanted to continue working at his job until the reduction in force took effect. When his own job was terminated, he sought either one of the two positions which had been offered him but they were filled. The record establishes that under the circumstances, claimant, by refusing an offer of continuing employment although he knew he was to be discharged, left his employment for reasons which were personal and noncompelling (Matter of Outlaw [Levine], 49 AD 2d 778). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.